Title: Abigail Adams to Mary Smith Cranch, 5 May 1800
From: Adams, Abigail
To: Cranch, Mary Smith


				
					my Dear Sister
					May 5th 1800—
				
				after I had closed my Letter Yesterday, I received Yours of the 28th. the Garden seeds are in a small Wooden Box in the garret Chamber over the best Chamber, made for the purpose of Securing them from the mice. the Box is locked and Mrs Porter has the Key, tho she may have forgotten it, it is a long Box unpainted
				I should like much to have a passage to the Kitchin from the entry; my intention was to have a closset taken of where the Dressers now are, & to have taken in the other closset into the Kitchin. I care very little about the North Window which must be darkned by the other building, but as you observe a window May be made opposite the cellar Door might be removed if necessary, and My Liquors were removed, but that is not practicable at Present; if mr Cranch Dr Tufts or mr Bates can contrive such a communication it would be very desirable—
				Major Tousard was with mrs Tousard at the drawing Room, and he inquired of Louissa if there was any Prospect of procuring Lodgings. She is a little tight looking fashionable Native American, made french by her marriage— she is pretty & Much younger than he is. she is a second wife, has not any children—
				You need not write to me after the present week. it is My present intention to leave here some time next week— I will give you

notice—My Coachman is a stranger to the Roads. Richard I shall take with me— Mrs smith goes on fryday to N york— I wish it was so, that we could be in company—
				I shall have a very buisy week the next; it is the last time that I shall reside in this city, and as present appearences indicate, the last time I shall visit it; the people are led blind fold by those who will ride them without saddle, but well curbed and bitted it is generally supposed that Nyork would be the balance in the scaile scale skaill, Scaill. (is it right now? it does not look so.) N york by an effort to bring into their assembly antifederal Men, will make also an antifederal ticket for President; and this will give all the power Sought by that Party, which at the sacrifice of all that Good Men hold dear and sacred, they are determined upon— to this purpose was Randolph Letter, Livingstones Resolutions, and Coopers libels— with all the host of Callenders lies— Much animosity is springing up between South & North & East; a whole Year we shall hear nothing else, but abuse and Scandel, enough to ruin & corrupt the Minds and morals of the best people in the world. out of all this will arise—Something which tho we may be no more, our Children may live to Rue— I hope we may be preserved from confusion—but it is much to be dreaded—
				adieu my dear sister / affectionatly Yours—
				
					A A
				
			